In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-0832V
                                        UNPUBLISHED

                                                             Chief Special Master Corcoran
    KIMBERLY A. PURTILL,
                                                             Dated: November 12, 2019
                        Petitioner,
    v.
                                                             Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                  Motion to Dismiss; Six Month
    HUMAN SERVICES,                                          Residual Effects or Sequelae;
                                                             Influenza (Flu) Vaccine; Shoulder
                        Respondent.                          Injury Related to Vaccine
                                                             Administration (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for Respondent.

         ORDER DENYING MOTION TO DISMISS AND FINDING OF FACT ON
                       SIX MONTH REQUIREMENT 1

       On June 12, 2018, Kimberly Purtill filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.,2 (the
“Vaccine Act”). An amended petition was filed on July 31, 2018 (ECF No. 9). In it,
Petitioner alleges that she suffered a left shoulder injury related to vaccine administration
(“SIRVA”) as a result of a September 30, 2015 influenza (“flu”) vaccine. Petition at 1. The
case was assigned to the Special Processing Unit (“SPU”) of the Office of Special
Masters.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       Respondent has now filed a motion to dismiss the petition, alleging that Petitioner
has failed to provide evidence to satisfy the six-month severity requirement set forth in
Section 11(c)(1)(D)(i) of the Vaccine Act (ECF No. 25). For the reasons discussed below,
Respondent’s motion is denied.
   I.      Factual Background
       On September 30, 2015, Ms. Purtill, then a 53-year old virtual critical care
supervisor and registered nurse, received a flu vaccine intramuscularly into her left arm.
Petitioner’s Exhibit (“Pet. Ex.”) 1 at 1; 3 at 8. In her affidavit, Petitioner avers that she felt
pain in her left shoulder “[i]mmediately after vaccination.” Pet. Ex. 5 at 1 ¶ 3. She averred
that she expected the pain would go away but that instead it got worse. Id.
        On October 21, 2015, Petitioner reported to an urgent care center operated by her
employer, Carolinas Health System. Pet. Ex. 3 at 1. Her chief complaint was that she
had gotten a flu shot on September 30 and that her left shoulder joint was still “hurting a
lot.” Id. She reported that she received her flu shot with a 20-gauge one inch needle in
her left deltoid three weeks earlier. Id. The evening of the flu shot, she noticed mild
aching pain in her left shoulder, and the pain had progressed since then. Id. She reported
that the pain was worse with abduction and forward flexion of the left shoulder and was
somewhat improved with Aleve. Id. She denied a history of left shoulder pain. Id. She
was given prednisone. Id. at 2.
        A Work Status/Treatment Report, also dated October 21, 2015, indicated that
Petitioner’s injury occurred on September 30, 2015. Pet. Ex. 2 at 1; 3 at 7. A Radiology
Interpretation Requisition from the same date indicates that Petitioner had normal left
shoulder studies. Pet. Ex. 3 at 5. The clinical indication for the studies was flu vaccine
in Petitioner’s left arm four weeks earlier and complaints of pain for four weeks. Id.
       On November 16, 2015, Petitioner reported to Carolinas Healthcare System’s
Employee Health Division and was examined by Dr. Larry Raymond. Pet. Ex. 3 at 8. She
reported persisting and worsening left shoulder pain for six weeks due to a flu shot on
September 30, 2015. Id. She reported that both abduction and adduction were quite
painful. Id. She reported waking at night when she rolled over. Id. She reported that a
steroid taper had eliminated the radiating pain that was reaching her left elbow but that
local deltoid pain and tenderness remained. Id. Petitioner reported no prior left shoulder
discomfort or similar reaction to a flu shot. Id.
       On examination, Dr. Raymond found that Petitioner exhibited evidence of left
rotator cuff tendinitis, left deltoid myositis, and focal tenderness to palpation. Pet. Ex. 3
at 8. Dr. Raymond noted positive Neer’s and empty can impingement signs, as well as
other signs of rotator cuff tendinitis. Id. Dr. Raymond assessed Petitioner with an
“[a]dverse effect of influenza immunization with L deltoid myositis and brachial neuritis
also involving rotator cuff (supraspinatus & infraspinatus).” Id.




                                                2
       Dr. Raymond prescribed a non-steroidal anti-inflammatory drug (“NSAID”) and
topical diclofenac gel. Pet. Ex. 3 at 8. He noted that Petitioner may need to be seen
again in 1-2 weeks. Id.
        On March 23, 2016, Petitioner reported to Dr. Raymond for a follow up
examination. Pet. Ex. 3 at 9. The record noted that she had left shoulder pain after a flu
shot in the fall and got “quite a lot of relief” from a prednisone taper. Pain donning her
shirt or rolling over in her sleep “got up to 8/10.” Id. The pain locations were recorded as
“L retroclavicular, L forearm radiating up to shoulder, some L supraspinatus.” Id. The
note continues, “No (sic) pain is gone except occ. 2 of 10 in” left supraspinatus area
donning shirt. Id. I interpret the “no” in this sentence as meaning “now.” With this
interpretation, the record indicates that as of March 23, 2016, Petitioner’s pain was gone,
except for occasional relatively minor pain while putting on a shirt.
       On examination, Dr. Raymond noted “[n]o discomfort induced by ‘JAMA 2014’
maneuvers (painful arc and pressing dorsum of hands into thoracic spine). Pet. Ex. 3 at
9. Dr. Raymond summarized that, “[a]fter 4 months of pain, the steroid taper 40/day x 3
down to 5 mg/d over 10 days erased most of her pain.” Id. (emphasis added). He
indicated a reluctance to prescribe more prednisone and noted that Petitioner did not
want that either. Id. Dr. Raymond’s treatment plan noted that “shoulder rolls and other
ROM exercises may help prolong her remission. If pain recurs, will refer her for PT.” Pet.
Ex. 3 at 9. He noted that he did not think that an orthopedic referral would help at this
time. Id. At the bottom of the page, underneath Dr. Raymond’s signature, there is a note
stating, “Next seen @ Med OV for unrelated matter, 5/27/16, No mention of shoulder.”
Id.
        In her supplemental affidavit, Petitioner averred that on March 23, 2016, she
reported to Dr. Raymond “that following two courses of prednisone my left shoulder pain
had mostly resolved, however, my range of motion was limited, my left arm strength was
limited and I experienced increased pain with the use of my arm. I continued to take Aleve
twice daily to control my symptoms, in addition to heat or ice and use of an over the
counter TENS unit (transcutaneous electrical nerve stimulation).” Pet. Ex. 7 at ¶ 7.
Petitioner reported that Dr. Raymond instructed her to perform home exercises and return
if her pain increased. Id. at ¶ 8. Petitioner averred that she “did not return to Dr. Raymond
as my pain leveled off, and I did not believe that anything further could be done to treat
my left shoulder pain.” Id. at ¶ 9.
        On May 27, 2016, Petitioner was seen by physician assistant Timothy Kelley. Pet.
Ex. 4 at 129. She reported that she would like to discontinue an anxiety/depression
medication secondary to possible gastrointestinal issues. Id. There is no indication at
this time that she reported shoulder pain, and no musculoskeletal examination was
recorded. Id. at 129-146.
       On September 2, 2016, Petitioner was seen by physician assistant Timothy Kelley
for anxiety. Pet. Ex. 4 at 61. There is again no indication that she reported shoulder pain,


                                             3
and no musculoskeletal examination was recorded. Id. at 61-78. The page following this
record is an undated request for medical exemption from the influenza vaccination for
2016-2017 indicating that Petitioner had “a contraindication that warrant[ed] a medical
exemption from the influenza vaccine.” Pet. Ex. 4 at 65. The form is signed by physician
assistant Kelley. Id.
       On October 31, 2016, Petitioner reported to Dr. Grant Campbell for an annual well
women examination. Pet. Ex. 6 at 7. There is no indication that she reported shoulder
pain. Id. at 7-23. In the musculoskeletal section of the review of systems, the record
states “Negative.” Pet. Ex. 6 at 7. In the physical examination section, the record states,
“Normal range of motion, No deformity.” Id.
       On November 29, 2016, Petitioner reported to Dr. Timothy Hodges complaining of
bilateral scapular pain, bilateral flank pain, and intractable headache. Pet. Ex. 4 at 80.
Petitioner reported bilateral scapular pain and flank pain since November 1, 2016. Id.
The scapular tenderness was not made worse by flexion, extension, or lateral rotation,
and was worst when she was recumbent lying in bed. Id. On examination, she was found
to have “[b]ilateral trapezius spasm with palpable tenderness.” Id. at 82. She was
diagnosed with chronic scapular pain and instructed to follow up in one to two weeks. Id.
       Chest radiology studies were done and found to be normal on November 29, 2016.
Pet. Ex. 4 at 95. The testing was done due to “upper back pain for about 1 month.” Id.
Petitioner was excused from work for the day. Id. at 113.
       In her supplemental affidavit, Petitioner stated, “I did discuss my ongoing left
shoulder pain with my primary care physician at routine visits.” Pet. Ex. 7 at ¶ 9. She
does not provide dates of these discussions and does not indicate the nature and
resolution of the discussions. The only primary care record that refers to shoulder pain
is the November 29, 2016 visit with Dr. Hodges for bilateral scapular pain, Pet. Ex. 4 at
80.
   II.    Relevant Procedural History

        Petitioner filed with her petition medical records and an affidavit as Pet. Exs. 1-5
(ECF No. 1) and filed a Statement of Completion on June 14, 2018 (ECF No. 5).
Following the initial status conference on July 23, 2018, Petitioner was directed to file
additional medical records (ECF No. 8). On July 31, 2018, Petitioner filed an amended
petition, additional medical records, and a Statement of Completion (ECF Nos. 9-11).

       On April 8, 2019, Respondent filed a status report stating that he had requested
from Petitioner that she file proof that she satisfied the six-month severity requirement to
demonstrate entitlement to compensation (ECF No. 19). On April 23, 2019, Petitioner
was directed to file evidence demonstrating that she suffered the effects of her injury for
at least six months and an amended Statement of Completion (ECF No. 20). On the



                                             4
same day, April 23, 2019, Petitioner filed an amended Statement of Completion (ECF No.
21). Petitioner stated:

       On March 23, 2016, five (5) months and twenty-three (23) days following
       receipt of the influenza vaccine, Petitioner returned to Dr. Raymond with
       ongoing left shoulder pain. At that time, she reported, “Pain donning shirt
       or rolling over in sleep got up to an 8/10.” At that time Dr. Raymond
       recommended home-exercises.

       There are no additional medical records.

Petitioner’s Amended Statement of Completion, filed April 23, 2019 (ECF No. 21).

        On July 31, 2019, Respondent filed a Rule 4(c) report and motion to dismiss (ECF
Nos. 24, 25). Respondent argued that Petitioner was not entitled to compensation
because she had not satisfied the six month severity requirement. Rule 4(c) report at 4.
Respondent stated that although Petitioner attended medical appointments outside of the
six-month timeframe, “at none of those visits did she mention any left shoulder
complaints. See Ex. 4 at 80-86, 95-96, 109, 115-119, 129-131.” Id. at 4-5. Respondent
further noted that at Petitioner’s March 23, 2016 visit, Dr. Raymond “indicated that
petitioner’s condition was much improved and that she did not require any additional
medication.” Id. at 5 (citing Pet. Ex. 3 at 9). Thus, Respondent asserted that there was
an “absence of any objective contemporaneous evidence that petitioner suffered from left
shoulder pain more than six months after the September 30. 2015 vaccine was
administered” and thus had failed to demonstrate entitlement to compensation. Id. at 5.
Thus, Respondent argued that the petition should be dismissed. Id.

       On August 16, 2019, Petitioner filed a supplemental affidavit, Pet. Ex. 7, and a
response opposing the motion to dismiss (ECF Nos. 27, 28). Petitioner argued that
respondent’s motion to dismiss should be denied because “the evidence submitted
demonstrates by preponderant evidence that her left shoulder injuries continued through
March 30, 2016.” Petitioner’s Response at 1. Petitioner asserted that pursuant to Court
of Federal Claims Rule 56(a) and Vaccine Rule 8(d), the court should enter judgment in
favor of a moving party if there is no genuine dispute as to any material fact and the
moving party is entitled to judgment as a matter of law. Id. at 3. Petitioner argued,
“[d]ismissal is not appropriate if it appears the parties reasonably contest the length of
time that petitioner has suffered from the effects of his alleged vaccine injury.” Id. at 4.

       Petitioner asserted that her medical records and affidavits established that it was
more likely than not that she suffered the residual effects of her left shoulder injury for at
least six months after her flu shot. Petitioner’s Response at 4. Petitioner argued that
residual effects are “symptoms manifested due to the vaccine related injury” and that


                                              5
“[d]ischarge from medical care does not necessarily indicate there are no residual
effects.” Id.

        Petitioner argued that her medical records reflected that on March 23, 2016, five
months and 24 days following her vaccination, she reported that a steroid taper “erased .
. . most of her [left shoulder] pain.” Petitioner’s Response at 5 (emphasis in original).
Petitioner argued that in this context, the use of the term “most” implied that not all of her
left shoulder pain had resolved. Id. Petitioner asserted that her affidavit corroborates
this, indicating that while a second taper of steroids improved her symptoms, she still had
limited range of motion and weakness in her left shoulder. Id. Petitioner acknowledged
that her medical records did not corroborate all of her symptoms, but Dr. Raymond’s
records noted some residual symptoms of her left shoulder pain. Id. Petitioner argued
that her affidavit, as supported by her medical records, demonstrated by preponderant
evidence that she suffered the residual effects of her injury for at least six months. Id.

   III.    Relevant Legal Standards

       Under the Vaccine Act, a petition for compensation must contain “supporting
documentation, demonstrating that the person who suffered [a vaccine related injury] ...
suffered the residual effects or complications of such illness, disability, injury, or condition
for more than 6 months after the administration of the vaccine.” Vaccine Act
§ 11(c)(1)(D)(i). The burden of establishing, by a preponderance of the evidence, the
persistence of a vaccine-caused injury for longer than six months is borne by Petitioner.
Vaccine Act § 13(a)(1)(A); Song v. Sec'y of Health & Human Servs., 31 Fed. Cl. 61, 65–
66 (1994), aff'd, 41 F.3d 1520 (Fed. Cir. 1994). A Petitioner cannot establish the length
or ongoing nature of an injury merely through self-assertion unsubstantiated by medical
records or medical opinion. Vaccine Act § 13(a)(1)(A).
         A special master must consider, but is not bound by, any diagnosis, conclusion,
judgment, test result, report, or summary concerning the nature, causation, and
aggravation of Petitioner’s injury or illness that is contained in a medical record. Vaccine
Act § 13(b)(1). “Medical records, in general, warrant consideration as trustworthy
evidence. The records contain information supplied to or by health professionals to
facilitate diagnosis and treatment of medical conditions. With proper treatment hanging
in the balance, accuracy has an extra premium. These records are also generally
contemporaneous to the medical events.” Curcuras v. Sec’y of Health & Human Servs.,
993 F.2d 1525, 1528 (Fed. Cir. 1993).
   IV.     Analysis
        The purpose of the Vaccine Act is to award “vaccine-injured persons quickly,
easily, and with certainty and generosity.” Weddel v. Sec’y of Health & Human Servs.,
100 F.3d 929, 932 (Fed. Cir. 1996) (quoting H.R. Rep. No. 99-908, at 3 (1986)). The Act
was meant to remedy the problem that “for the relatively few who are injured by vaccines
– through no fault of their own – the opportunities for redress and restitution [were] limited,

                                               6
time consuming, expensive, and often unanswered.” Cloer v. Sec’y of Health & Human
Servs., 654 F.3d 1322, 1325 (Fed. Cir. 2011) (en banc) (quoting H.R. Rep. No. 99-908,
at 6 (1986)). As a result, the program places some emphasis on speed and efficiency,
especially in close cases.
       The Vaccine Act requires that a Petitioner demonstrate that “residual effects or
complications” of a vaccine related injury continued for more than six months. Vaccine
Act § 11(c)(1)(D)(i). “[T]he fact that a Petitioner has been discharged from medical care
does not necessarily indicate that there are no remaining or residual effects from her
alleged injury.” Morine v. Sec’y of Health & Human Servs., No. 17-1013, 2019 WL
978825, at *4 (Fed. Cl. Spec. Mstr. Jan. 23, 2019); see also Herren v. Sec’y of Health &
Human Servs., No. 13-1000V, 2014 WL 3889070, at *3 (Fed. Cl. Spec. Mstr. July 18,
2014) (“a discharge from medical care does not necessarily indicate there are no residual
effects”). In another SPU case, where a Petitioner’s last treatment was at five months
and nine days, the Petitioner was found to meet the six month requirement. Schafer v.
Sec’y of Health & Human Servs., No. 16-0593V, 2019 WL 5849524 (Fed. Cl. Spec. Mstr.
Aug. 28, 2019). In that case, the special master noted that it was unlikely “that petitioner’s
shoulder symptoms would have resolved within 22 days.” Id. at *7.
        In this case, it is undisputed that Petitioner received a flu vaccination on September
30, 2015 in her left deltoid. The parties have not raised any dispute concerning the onset
of Petitioner’s left shoulder pain and there is preponderant evidence that the onset of her
pain was immediate. The parties have not disputed that Petitioner was seen by Dr.
Raymond on March 23, 2016, seven days short of the six-month period. In order for
Petitioner to establish more than six months of residual effects, she must demonstrate
that her residual symptoms continued until at least one week after her March 23, 2016
appointment with Dr. Raymond.
       Respondent emphasizes that at the March 23, 2016 appointment Petitioner’s
condition was greatly improved and that medication was no longer needed. Rule 4(c)
report at 5. Petitioner, however, focuses on Dr. Raymond’s note indicating that most, and
thus by implication, not all, of Petitioner’s pain was erased by the steroid taper.
       The most persuasive evidence concerning Petitioner’s condition on March 23,
2016 is Dr. Raymond’s note that Petitioner’s “pain [was] gone except occ. 2 of 10 . . .
donning shirt.” Pet. Ex. 3 at 9 (emphasis added). This implication of this is that
Petitioner’s pain was not completely gone, since she was still experiencing occasional
pain getting dressed as of March 23, 2016. This is supported by the note cited by
Petitioner indicating that most of her pain was erased by the steroid taper. Pet. Ex. 3 at
9. This is further supported by Petitioner’s statement in her supplemental affidavit that
she reported on March 23, 2016, that her left shoulder pain had mostly resolved and that
she experienced increased pain with the use of her arm. Pet. Ex. 7 at ¶ 7.
      Moreover, eight months later, on November 29, 2016, she was seen by her primary
care physician for bilateral scapular pain. Pet. Ex. 4 at 80. Petitioner’s November 29,


                                              7
2016 appointment for shoulder pain further suggests that she continued to suffer lingering
effects of her injury in the interim period.
       Petitioner has further explained why she did not return to Dr. Raymond after the
March 23, 2016 visit – her pain had leveled off (even if some remained) and she did not
think any further treatment was available. Id. at ¶ 9. This is consistent with Dr. Raymond’s
reluctance to prescribe further treatment on March 23, 2016, when he indicated he did
not want to prescribe more prednisone, did not think an orthopedic referral would help,
and suggested that she continue home exercises. Pet. Ex. 3 at 9.
       Taken as a whole, this evidence supports a finding that as of March 23, 2016,
Petitioner was still experiencing occasional and minimal residual symptoms, including left
shoulder pain while getting dressed. Her treating physician considered further treatment
options but determined that further treatment was not warranted at that time.
        Thus, I find it more likely than not that a shoulder injury that was still causing
occasional pain after five months and twenty-three days (which is 175 days) would not
fully resolve within the following week. Therefore, I find it more likely than not that
Petitioner suffered the residual effects of her left shoulder injury for more than six months
(if barely). I do not make this finding based solely on Petitioner’s assertions, but also on
corroborating medical records, specifically the record of her March 23, 2016 visit with Dr.
Raymond, Pet. Ex. 3 at 9, and the record of her November 29, 2016 appointment, Pet.
Ex. 4 at 80. Taken as a whole, the record establishes that she suffered the residual
effects of her injury for more than six months.
      This is a close case. The evidence supporting residual effects for more than six
months barely tips in Petitioner’s favor. However, “[i]n the Vaccine Program, petitioners
are accorded the benefit of close calls.” Roberts v. Sec’y of Health & Human Servs., No.
09-427V, 2013 WL 5314698, at *10 (Fed. Cl. Spec. Mstr. Aug. 29, 2013).
   V.     Conclusion
       For the reasons stated above, I DENY respondent’s motion. I find, based on
the record as a whole, that Petitioner has established that she suffered the residual
effects of her vaccine-related injury for at least six months.
      Respondent shall file, by no later than Thursday, December 12, 2019, a status
report indicating how he intends to proceed in this case in light of this decision.
IT IS SO ORDERED.
                                   s/ Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             8